No. 87-94
               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   1987



IN RE THE MARRIAGE OF
WERNER W. BULTMAN,
                Petitioner and Respondent,
         and
TERESA V. BULTMAN,
                Respondent and Appellant.




APPEAL FROM:    District Court of the Second Judicial District,
                In and for the County of Silver Bow,
                The Honorable Mark Sullivan, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                James J. Masar, Deer Lodge, Montana
         For Respondent :
                Deirdre Caughlan, Butte, Montana



                                   Submitted on Briefs:   June 18, 1987
                                    Decided: August 18, 1987

Filed:   ~~~181987
Mr. Justice L. C. Gulbrandson delivered the Opinion of the
Court.

      The wife appeals a property distribution order of the
Silver Bow County District Court. The issues on appeal are:
      (1)  whether the District Court erred in dividing the
wife's stock inheritance equally between the parties; and
      (2) whether the District Court improperly referred to
marital misconduct in its findings. We affirm.
      The parties married in 1 9 4 8 and a decree of dissolution
of marriage was entered in 1 9 8 6 . The husband was a carpenter
and the wife taught school.       Both parties are now retired.
During the marriage, the husband inherited real property from
his family on which the family home and a shop was
constructed, and the wife inherited stock from her family.
The parties separated at the time the husband was placed in
the Galen State Hospital.      The husband was not allowed to
return to the family home and he is currently residing in
Butte, Montana.   The wife remained in the family home and
controlled the parties' assets until the property division
hearing. The husband lived on his social security disability
payments while he was away from home.         We note that the
husband's monthly income was $ 1 6 6 short of his expenses. The
court decided that the parties' real property should be sold
and the proceeds divided equally with the provision that
until the family home was sold, the wife could continue to
occupy the home. The court further decided that the parties'
liquid assets, including the stock, should likewise be
divided equally.
      The first issue is whether the District Court erred in
dividing the wife's stock inheritance equally between the
parties.   A district court has far-reaching discretion in
resolving property divisions and its judgment will not be
altered unless a clear abuse of discretion is shown. In Re
Marriage of Kaasa (1979), 181 Mont. 28, 22, 591 P.2d 1110,
1113. Findings of fact shall not be set aside unless clearly
erroneous, and due regard shall be given to the opportunity
of the trial court to judge the credibility of the witnesses.
In Re Marriage of Obergfell (Mont. 1985), 708 P.2d 561, 563,
42 St.Rep. 1414, 1417-1418.
      Section 40-4-202, MCA, states in part:
           [tlhe
           apportion
                     court ...
                       between
                                may
                                the
                                     ...  equitably
                                      parties   the
           property and assets belonging to either
           or both, however and whenever acquired
           and whether the title thereto is in the
           name of the husband or wife or both.
           (Emphasis added.)
The statute also states that in the apportionment process the
court shall consider the sources of income.           Section
40-4-202, MCA, is of necessity a flexible statute which vests
a good deal of discretion in the district court. Given the
infinite varieties of factual situations presented by parties
to dissolution proceedings, trial judges must enjoy the
latitude to address each case individually with an eye to its
unique circumstances.    In Re Marriage of Hundtoft (Mont.
1987), 732 P.2d 401, 402, 44 St.Rep. 204, 205.
      The wife argues that the stock gifted to her by her
family during the marriage should not be equally divided
between the parties since the husband did not add to its
value during the marriage.         We again emphasize that
S 40-4-202, MCA, authorizes the trial court dividing the
marital estate to consider the sources of income and all
property and assets, however and whenever acquired.      The
facts here reveal that the assets were commingled and held
jointly and that all property, including the stock, was
acquired during the marriage.     Following the statute, the
court noted that the stock   (worth $34,400), was inherited
from the wife's family and the real property (worth $92,570)
was inherited from the husband's family.      We believe the
court considered each party's contribution to the marital
estate   and   correctly  exercised   its discretion under
5 40-4-202, MCA. We see no reason to disturb the ruling on
this issue.
      The second issue is whether the District Court
improperly referred to marital misconduct in its findings.
Section 40-4-202, MCA, prevents a court from considering
marital misconduct in property division proceedings.      The
wife cites as evidence the court's reference to the husband's
placement in Galen Hospital by the wife and the fact that the
husband was not permitted to return to the family home, nor
was he entitled. access to the parties' liquid assets until
the property division hearing.    We do not believe this is
improper comment on marital misconduct.     To the contrary,
these findings help to explain the court's decision to order
the sale of the family home and divide the proceeds equally
in the interests of both parties.
                                               A'
      Affirmed.




&+
pa
 &       Justices